DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 14-16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US Pub. No. 2016/0211471 A1).
As to claim 1, Kwon teaches a display panel, comprising: a plurality of light-emitting elements (#121 in Fig. 2 and in ¶ [0027]) arranged at intervals, and an elastomer (#130 in Fig. 1 and in ¶ [0036]) covering the plurality of light-emitting elements; wherein each light-emitting element is provided with a light-emitting region (area with #121), and a connecting region (area with electrodes #122 in Fig. 2) arranged around the light-emitting region, wherein the light-emitting element comprises a light-emitting island arranged in the light-emitting region (Fig. 2), and the light-emitting island at least comprises an inorganic light-emitting diode (¶ [0027]), wherein the light-emitting element further comprises an elastic connector (#122 in Fig. 2 and in ¶ [0032]) arranged in the connecting region, and light-emitting islands in two adjacent light-emitting elements are connected via the elastic connector (Fig. 2).  
As to claim 2, Kwon teaches the connecting region comprises a first connecting region and a second connecting region, the first connecting region comprising two parts located on two sides of the light-emitting region along a first direction, the second connecting region comprising two parts located on two sides of the light-emitting region along a second direction (Fig. 2); wherein the elastic connector comprises a first elastic sub-connector and a second elastic sub-connector (#123 and #124 in Fig. 2 and in ¶ [0032]), the first elastic sub-connector arranged in the first connecting region, the second elastic sub-connector arranged in the second connecting region; and wherein the first elastic sub-connector is configured for receiving a scanning signal, the second elastic sub-connector is configured for receiving a data signal (¶ [0032]), and the light-emitting island is configured for emitting light under combined effects of the scanning signal and the data signal (light emission discussed throughout).  
As to claim 3, Kwon teaches the light-emitting island comprises an inorganic light-emitting diode which comprises a first electrode and a second electrode, the first elastic sub-connector connected to the first electrode, and the second elastic sub-connector connected to the second electrode (¶ [0032]).  
As to claim 4, Kwon teaches the first direction extends along a narrow side of the inorganic light-emitting diode, and the second direction extends along a long side of the inorganic light-emitting diode (Fig. 2).  
As to claim 10, Kwon at least one of the first elastic sub-connector and the second elastic sub-connector is curved in the connecting region, and a routing length of at least one of the first elastic sub-connector and the second elastic sub-connector in the connecting region is larger than or equal to a distance between two adjacent light-emitting islands (Fig. 2).  
As to claim 14, Kwon teaches an electronic device, comprising a display panel; wherein the display panel comprises: a plurality of light-emitting elements (#121 in Fig. 2 and in ¶ [0027]) arranged at intervals, and an elastomer (#130 in Fig. 1 and in ¶ [0036]) covering the plurality of light-emitting elements; wherein each light-emitting element is provided with a light-emitting region (area with #121), and a connecting region (area with electrodes #122 in Fig. 2) arranged around the light-emitting region, wherein the light-emitting element comprises a light-emitting island arranged in the light-emitting region (Fig. 2), and the light-emitting island at least comprises an inorganic light-emitting diode (¶ [0027]), wherein the light-emitting element further comprises an elastic connector (#122 in Fig. 2 and in ¶ [0032]) arranged in the connecting region, and light-emitting islands in two adjacent light-emitting elements are connected via the elastic connector (Fig. 2).  
As to claim 15, Kwon teaches the connecting region comprises a first connecting region and a second connecting region, the first connecting region comprising two parts located on two sides of the light-emitting region along a first direction, the second connecting region comprising two parts located on two sides of the light-emitting region along a second direction (Fig. 2); wherein the elastic connector comprises a first elastic sub-connector and a second elastic sub-connector (#123 and #124 in Fig. 2 and in ¶ [0032]), the first elastic sub-connector arranged in the first connecting region, the second elastic sub-connector arranged in the second connecting region; and wherein the first elastic sub-connector is configured for receiving a scanning signal, the second elastic sub-connector is configured for receiving a data signal (¶ [0032]), and the light-emitting island is configured for emitting light under combined effects of the scanning signal and the data signal (light emission discussed throughout).  
As to claim 16, Kwon teaches the light-emitting island comprises an inorganic light-emitting diode which comprises a first electrode and a second electrode, the first elastic sub-connector connected to the first electrode, and the second elastic sub-connector connected to the second electrode (¶ [0032]).  
As to claim 19, Kwon teaches at least one of the first elastic sub-connector and the second elastic sub-connector is curved in the connecting region, and a routing length of at least one of the first elastic sub-connector and the second elastic sub-connector in the connecting region is larger than or equal to a distance between two adjacent light-emitting islands (Fig. 2).  

Allowable Subject Matter
Claims 5-9, 11-13, 17, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser or incomplete rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875